SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. 0) Filed by the RegistrantT Filed by party other than the registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for use of the Commission only (as permitted by Rule 14a-6(e)(2)). T Definitive Proxy Statement o Definitive additional materials. o Soliciting material under Rule 14a-12. LUCAS ENERGY, INC. (Name of Registrant as Specified in Charter) Payment of Filing Fee (Check the appropriate box): T No fee required o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: o Fee paid previously with preliminary materials o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: LUCAS ENERGY, INC. 6800 West Loop South, Suite 415 Bellaire, Texas 77401 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS TO BE HELD ON MARCH 30, 2010 NOTICE IS HEREBY GIVEN that the Annual Meeting of the Shareholders of Lucas Energy, Inc., a Nevada corporation (the "Company"), will be held on March 30, 2010 at 10:00 a.m. local time at the offices of Williams, Bimberg & Anderson LLP, 2000 Bering Street, Suite 905 Houston, Texas 77057, Houston, Texas (the "Annual Meeting") for the purpose of considering and voting upon the following matters: 1. To elect four (4) Directors to the Company's Board of Directors, each to serve a term of one year and until their respective successors have been elected and qualified, or until their earlier resignation or removal. 2. To approve the Lucas Energy, Inc. 2010 Long Term Incentive Plan (Attached as Exhibit “A”); 3. To approve the Company’s acquisition of oil and gas properties comprised of lease acreage and eight shut-in or plugged wellbores located thereon in Wilson County, Texas through the issuance of shares of common stock to El Tex Petroleum, LLC (“El Tex”), and the Company’s assumption of El Tex debt related thereto and the issuance of shares of Lucas common stock to a Company director to convert the debt into shares of common stock in the Company; 4. To ratify the issuance of shares of common stock to Company officers and directors; 5. To approve a charter amendment to the Company’s Articles of Incorporation to increase the number of authorized common shares of from twenty-five (25) million to one-hundred (100) million shares; 6. To approve an amendment to the Company’s Articles of Incorporation to authorize the Board to issue shares of preferred stock; and 7. To transact such other business as may properly come before the Annual Meeting or any adjournment thereof. At the meeting, stockholders will also transact such other business as may properly come before the meeting or any adjournments thereof. Only stockholders of record at the close of business on February 8, 2010 (the “Record Date”) are entitled to notice of and to vote in person or by proxy at the meeting.At least ten days prior to the meeting, a complete list of stockholders entitled to vote will be available for inspection by any stockholder for any purpose germane to the meeting, during ordinary business hours, at the office of the Corporate Secretary of the Company at 6800 West Loop South, Suite 415, Bellaire, Texas 77401. As a stockholder of record, you are cordially invited to attend the meeting in person.Regardless of whether you expect to be present at the meeting, please complete, sign and date the enclosed proxy and mail it promptly in the enclosed envelope.Returning the enclosed proxy will not affect your right to vote in person if you attend the meeting. The enclosed proxy solicitation material is being mailed to stockholders on or about March 5, 2010 with a copy of the Company’s Annual Report to Stockholders (Securities and Exchange Commission Form 10-K) which contains financial statements for the year ended March 31, 2009. By Order of the Board of Directors /s/ William A. Sawyer William A. Sawyer Chief Executive Officer Bellaire, Texas March 11, 2010 Important Notice Regarding the Availability of Proxy Materials for the Stockholder Meeting to be Held on March 30, 2010. The proxy statement and annual report to stockholders are available at http://www.lucasenergy.com by selecting “2009 Proxy Vote Information”. Even though you may plan to attend the meeting in period, please execute the enclosed proxy card and mail it promptly.A return envelop is enclosed for your convenience.Should you attend the meeting in period, you may revoke your proxy and vote in person. WHETHER OR NOT YOU PLAN TO ATTEND THE MEETING, YOU ARE REQUESTED TO PROMPTLY COMPLETE, SIGN AND DATE THE ENCLOSED PROXY CARD AND RETURN IT IN THE ACCOMPANYING ENVELOPE. LUCAS ENERGY, INC. 6800 West Loop South, Suite 415 Bellaire, Texas 77401 PROXY STATEMENT FOR ANNUAL MEETING OF SHAREHOLDERS TO BE HELD ON MARCH 30, 2010 GENERAL The Proxy Statement and accompanying form of proxy are being furnished to you in connection with the solicitation on behalf of the Board of Directors of LUCAS ENERGY, INC. (the "Company") of proxies for use at the Annual Meeting of Shareholders to be held on March 30, 2010, and at any adjournment thereof, for the purposes set forth herein and in the accompanying Notice of Annual Meeting of Shareholders. The Annual Meeting will be held at the offices of Williams, Bimberg & Anderson LLP, 2000 Bering Street, Suite 905 Houston, Texas 77057, at 10:00 a.m., local time. The Company's telephone number is (713) 528-1881. The Notice of Meeting, this Proxy Statement, the enclosed Proxy and the Company's Annual Report on Form 10-K (without exhibits) for the year ended March 31, 2009 are first being sent or given to shareholders entitled to vote at the Annual Meeting on or about February 20, 2010. The Company will, upon written request of any shareholder, furnish a copy of the Exhibits to its Annual Report on Form 10-K for the year ended March 31, 2009, as filed with the Securities and Exchange Commission.Please contact the Company at 6800 West Loop South, Suite 415, Bellaire, Texas 77401, Attention: Corporate Secretary. RECORD DATE Shareholders of record at the close of business on February 8, 2010 (the "Record Date") are entitled to notice of and to vote at the Annual Meeting. As of the Record Date, 11,244,805 shares of the Company's Common Stock, $0.001 par value (the "Common Stock") were outstanding.For information regarding security ownership by management and by the beneficial owners of more than 5% of the Company's Common Stock, see "Beneficial Security Ownership of Management and Certain Beneficial Owners." REVOCABILITY OF PROXIES A shareholder may revoke any proxy at any time before its exercise by delivery of a written revocation to the President of the Company or a duly executed proxy bearing a later date. Attendance at the Annual Meeting will not itself be deemed to revoke a proxy unless the shareholder gives affirmative notice at the Meeting that the shareholder intends to revoke the proxy and vote in person. VOTING AND SOLICITATION All proxies will be voted in accordance with the instructions of the shareholder. If no choice is specified, the shares will be voted: (i) FOR the election of Directors as listed in Proposal No. 1 of this proxy statement; (ii) FOR approval of the Lucas Energy, Inc. 2010 Long Term Incentive Plan as described in Proposal No. 2; (iii) FOR the acquisition of oil and gas properties from El Tex through the issuance of shares of common stock to El Tex,and the Company’s assumption of debt related thereto and issuance of shares of Lucas common stock to a Company director to convert the debt into shares of common stock in the Company as further described in Proposal No. 3; (iv) FOR ratification of the issuance of shares of common stock to Company officers and directors as listed in Proposal No. 4; (v) FOR approval of a charter amendment to the Company’s Articles of Incorporation to increase the number of authorized shares of common stock from 25,000,000 to 100,000,000 shares as described in Proposal No. 5; and (vi) FOR an amendment to Company’s Articles of Incorporation to authorize the Board to issue shares of preferred stock. Each shareholder is entitled to one vote for each share of Common Stock held by him or her on all matters presented at the Annual Meeting. There are no shares of Preferred Stock outstanding. Shareholders do not have the right to cumulate their votes in the election of Directors. The cost of soliciting proxies will be borne by the Company. In addition, the Company may reimburse brokerage firms and other persons representing beneficial owners of shares for their expenses in forwarding solicitation materials to such beneficial owners. Proxies may also be solicited by certain of the Company's Directors, officers and regular employees, without additional compensation, personally or by telephone, telegram, letter or facsimile. The Company may engage a proxy solicitor to act on its behalf in soliciting proxies. QUORUM; ABSTENTIONS; BROKER NON-VOTES At the Annual Meeting, the presence, in person or by proxy, of shareholders owning a majority of the shares of Common Stock issued and outstanding on the Record Date shall constitute a quorum for the transaction of business at the Annual Meeting. Shares of Common Stock present in person or represented by proxy (including shares which abstain or do not vote with respect to one or more of the matters presented for shareholder approval) will be counted for purposes of determining whether a quorum exists at the Annual Meeting. If a quorum is present, the affirmative vote of the holders of a majority of the votes cast by the shareholders entitled to vote at the Annual Meeting is required to approve any proposal submitted at the Annual Meeting, including the election of Directors, except that the affirmative vote of a majority of the outstanding shares of Common Stock will be required to amend the Company’s Articles of Incorporation under Proposal No. 5 and Proposal No. 6. Although the Company will include abstentions and broker non-votes as present or represented for purposes of establishing a quorum for the transaction of business, the Company intends to exclude abstentions and broker non-votes from the tabulation of voting results on the election of Directors or on any other issues requiring approval of a majority of the votes cast. BENEFICIAL SECURITY OWNERSHIP OF MANAGEMENT AND CERTAIN BENEFICIAL OWNERS The following table sets forth the beneficial ownership of Common Stock of the Company as of the Record Date for the following: (i) each person or entity who is known to the Company to beneficially own more than 5% of the outstanding shares of the Company's Common Stock; (ii) each of the Company's Directors (and nominees for election as Directors); (iii) the Company's Chief Executive Officer and each of the officers ("Named Officers") named in the Summary Compensation Table herein; and (iv) all Directors and executive officers of the Company as a group. The number and percentage of shares beneficially owned is determined under Rule 13d-3 as promulgated under the Securities Exchange Act of 1934 by the Securities and Exchange Commission ("SEC"), and the information is not necessarily indicative of beneficial ownership for any other purpose. Under such rules, beneficial ownership includes any shares as to which the individual has sole or shared voting power or dispositive power and also any shares that the individual has the right to acquire within sixty days of the Record Date through the exercise of any stock option or other right. Unless otherwise indicated in the footnotes, each person has sole voting and dispositive power (or shares such power) with respect to the shares shown as beneficially owned. Title of Class Name and Address of Beneficial Owner (1) Amount and Nature of Beneficial Ownership Percent of Class(2) Common J. Fred Hofheinz 0.74% Common William A. Sawyer 2.41% Common Peter K. Grunebaum 0.60% Common W. Andrew Krusen, Jr. (3) 4.05% Common Donald L. Sytsma(4) 0.14% Common LGA, Inc. 13.17% Common William A. Sikora (5) 1.95% Common Malek A. Bohsali (6) 0.34% Common Rick Schmid (7) 0.11% Common Eric Wold (8) 0.36% Common James J. Cerna Jr. Revocable Trust (9) 5.45% Common All current executive officers and directors as a group (5 persons) 7.94% (1) – The address of each director and officer is Lucas Energy, Inc., 6800 West Loop South, Suite 415, Bellaire, Texas 77401. (2) – Calculated based on shares of common stock outstanding on February 8, 2010 totaling 11,244,805 shares.Does not include modifications or rescissions which we anticipate may happen prior to the meeting in connection with NYSE Amex listing rules. (3) – W. Andrew Krusen, Jr. was appointed a Director to the Company on October 8, 2009.Mr. Krusen holds 25,000 shares of common stock directly that he was granted an inducement to joining the Board.Mr. Krusen beneficially holds 230,000 shares of common stock through his ownership of Gulf Standard Energy Company, LLC together with warrants for 200,000 shares of common stock at $1.00 per share that expire on August 31, 2012. (4)– Donald L. Sytsma was appointed Chief Financial Officer on April 1, 2009.As an inducement to employment with the Company, Mr. Sytsma’s compensation arrangement provides for non-cash stock based equity compensation of 2,000 shares of common stock per month.Share certificates have been issued for a total of 14,000 shares of common stock to date, and a total of 8,000 additional shares of common stock due have been accrued through January 31, 2010. (5) – William A. Sikora served as Chief Executive Officer and President from September 8, 2008 through January 22, 2009.Mr. Sikora also holds fully vested stock options to purchase 200,000 shares of common stock at $2.60 per share that expire two years from the date of issuance.Shares and options were granted to Mr. Sikora as an inducement to employment with Lucas Energy, Inc.Mr. Sikora’s common share ownership identified is comprised of 19,230 shares of common stock and 200,000 shares of common stock issuable upon Mr. Sikora’s exercise of his stock options. (6) – Malek A. Bohsali was Chief Financial Officer from April 10, 2007 through April 14, 2009, and corporate secretary until his resignation effective September 30, 2009.Information included in the table for Mr. Bohsali is based on his Section 16 Form 4 reports filed through September 4, 2009. (7) – Rick Schmid, former Director, resigned effective April 14, 2009.Information included in the table for Mr. Schmid is based on his Section 16 Form 4 reports filed through March 27, 2009. (8) – Eric Wold former Director resigned effective September 26, 2009.Information included in the table for Mr. Wold is based on his Section 16 Form 4 reports filed through October 23, 2009. (9) – James A. Cerna, Jr. served as Chief Executive Officer from May 19, 2006 and President from June 12, 2006 through September 2, 2008.He also served as the Chairman of the Board and Director until his resignation effective May 5, 2009.Information included in the above table is based on a Schedule 13D filed September 18, 2009 with the SEC. PROPOSAL NO. 1 ELECTION OF DIRECTORS DIRECTORS AND NOMINEES FOR DIRECTOR The Company's Bylaws currently provide for a Board of Directors of not less than one (1) or more than fifteen (15) members. The Company's Board currently has four (4) members. The Company's management recommends the four (4) Directors listed below.Each of the nominees has indicated his willingness to serve if elected. At the Annual Meeting, shares represented by the accompanying Proxy will be voted for the election of the four (4) nominees recommended by the Company's management unless the Proxy is marked in such a manner as to withhold authority to so vote. If any nominee for any reason is unable to serve or for good cause will not serve, the proxies may be voted for such substitute nominee as the proxy holder may determine. The Company is not aware of any nominee who will be unable to, or for good cause will not, serve as a Director. The Company’s Nominating Committee has reviewed the qualifications of the director nominees and has recommended each of the nominees for election to the Board. The following table indicates the name of each nominee/director, and certain information regarding each nominee, including their age, principal occupation or employment, and the year in which each nominee first became a Director of the Company, if such person has previously served on the Company's Board of Directors. Nominee Position Director Since Age J. Fred Hofheinz Director, Chairman of Board September 18, 2008 71 William A. Sawyer Chief Executive Officer, President, Director April 6, 2005 61 Peter K. Grunebaum Director January 29, 2007 76 W. Andrew Krusen, Jr. Director October 8, 2009 61 All directors hold office until the next annual meeting of stockholders and until their successors have been duly elected and qualified.There are no agreements with respect to the election of directors.We have historically compensated our directors for service on the Board of Directors and committees thereof through the issuance of shares of common stock and nominal cash compensation for meeting fees. Additionally, we reimburse directors for expenses incurred by them in connection with the attendance at meetings of the Board and any committee thereof.The Board of Directors appoint annually the executive officers of the Company and the executive officers serve at the discretion of the Board.The Executive Committee of the Board of Directors, to the extent permitted under Nevada law, exercises all of the power and authority of the Board in the management of the business and affairs of the Company betweenmeetings of the Board. The business experience of each of the persons listed above during the past five years is as follows: FRED J. HOFHEINZ, CHAIRMAN OF BOARD, Chair of Nominating Committee Mr. Hofheinz, the former Mayor of the City of Houston (1974-1978), began his business career with his late father, Roy Hofheinz, Sr., who built the Houston Astrodome.Mr. Hofheinz played a key role in the family real estate development projects surrounding the Astrodome, including an amusement park – Astroworld and four hotels.He was the senior officer of Ringling Brothers Barnum and Bailey Circus, which was owned by the Hofheinz family.In 1971, Mr. Hofheinz co-founded a closed circuit television company, Top Rank, which is now the leading professional boxing promotion firm in the nation.He has served as President of the Texas Municipal League and served on the boards of numerous other state and national organizations for municipal government elected officials.In addition to his law practice, Mr. Hofheinz also owned several direct interests in oil and gas companies.He has also dealt extensively with business interests, primarily oil and gas related, in the People’s Republic of China and in the Ukraine. For the past five years Mr. Hofheinz has been an investor and a practicing attorney with the firm of Williams, Birnberg & Anderson LLP in Houston, Texas, and the city that he served as mayor from 1974 to 1978.While he has numerous investments in real estate, his principal investment interest is in oil and gas.He has been actively engaged in successful exploration and production ventures, both domestic and international.He holds a PhD in economics, from the University of Texas and takes an active interest in Houston’s civic and charitable affairs.He was admitted to the Texas bar in 1964, having received his preparatory education at the University of Texas, (B.A., M.A., Ph.D., 1960-1964); and his Legal education at the University of Houston, (J.D., 1964). WILLIAM A. SAWYER, DIRECTOR, PRESIDENT AND CHIEF EXECUTIVE OFFICER Mr. Sawyer has been a director of the Company since April 6, 2005. Mr. Sawyer has over 30 years of diversified experience in the energy industry with firms such as; ARCO, Houston Oil & Minerals, Superior Oil (Mobil), and ERCO. Mr. Sawyer founded the petroleum consulting firm of Exploitation Engineers, Inc. and his clients included private investors, independent oil companies, banking institutions, major energy and chemical companies, and the US government. In connection with Exploitation Engineers, Mr. Sawyer evaluated and managed large projects such as a private trust that held working interests in several hundred producing and non-producing oil and gas properties.Mr. Sawyer has been an expert witness in federal court, state court, and before several state agencies in Texas and Oklahoma, and he has testified as to the fair market value of mineral interests and sub-surface storage interests.Mr. Sawyer co-founded the Company and was originally appointed to a position with the Company on June 13, 2006.Mr. Sawyer has served as a Director of the Company and as its chief operating officer, until his appointment to president and chief executive officer on January 22, 2009. PETER K. GRUNEBAUM – DIRECTOR, Chair of Audit Committee Mr. Grunebaum is an independent investment banker with over 40 years of experience in the energy sector with a specialty in exploration and production. Previously he was the Managing Director of Fortrend International, an investment firm headquartered in New York, New York, a position he held from 1989 until the end of 2003. From 2003 to present, Mr. Grunebaum has been an independent investment banker. Mr. Grunebaum is a graduate of Lehigh University, and in addition to being a board member of Lucas, he is also on the Board of Prepaid Legal Services, Inc. [NYSE:PPD] and Stonemor Partners LP. [NASDAQ: STON]. W. ANDREW KRUSEN, JR. – DIRECTOR, Chair of the Compensation Committee Mr. Krusen has been Chairman and Chief Executive Officer of Dominion Financial Grop, Inc. since 1987. Dominion Financial is a merchant banking organization that provides investment capital to the natural resources, communications and manufacturing and distribution sectors.Mr. Krusen is currently a director and chairman of Florida Capital Group, Inc. – a Florida bank holding company, as well as Florida Capital Bank, N.A. its wholly owned subsidiary.He also serves as a director of publicly traded Highpine Oil and Gas Ltd., a Canadian oil and gas concern; and Raymond James Trust Company, a subsidiary of Raymond James Financial, Inc. – and numerous privately held companies, including Beall’s Inc., Telovations, Inc., CoAdvantage Resources, Inc. and Romark Laboratories, LLC.Mr. Krusen is a former member of the Young Presidents’ Organization, and he is currently a member of the World President’s Organization, Society of International Business Fellows and a Trustee of the International Tennis Hall of Fame.He is past Chairman of Tampa's Museum of Science and Industry and a member of the Florida Council of 100.Mr. Krusen graduated from Princeton University in 1970. There are no family relationships among our directors or nominees for directors. Vote Required The election of the director nominees listed above requires the affirmative vote of the holders of a majority of the outstanding shares entitled to vote at the Annual Meeting, in person or by proxy.For the election of directors, you may vote “FOR” all nominees or withhold authority to vote for all or some of the nominees.If you hold your shares through a broker, bank, trustee or other nominee and you do not instruct them on how to vote on this proposal, your broker or other nominee will not have authority to vote your shares and such non-vote will have the effect of withholding authority to vote for all of the nominees. THE BOARD OF RECOMMENDS THAT SHAREHOLDERS VOTE FOR THE ELECTION OF THE DIRECTOR NOMINEES LISTED ABOVE. PROPOSAL NO. 2 APPROVAL OF THE LUCAS ENERGY, INC. 2 The Board of Directors believes it is in the best interest of the Company and the stockholders to make available and maintain a long term equity based incentive compensation program while minimizing the overall dilutive effect of such awards on its stockholders. The Lucas Energy, Inc. 2010 Long Term Incentive Plan (the “Plan”) accomplishes these goals, while providing the flexibility needed to meet the Company's future compensation needs. The following summary of certain features of the Plan is qualified in its entirety by reference to the full text of the Plan, which is attached to this proxy statement as Exhibit A. Purpose and Eligibility The purpose of the Plan is to further and promote the interests of the Company, its subsidiaries, and its stockholders by enabling the Company and its subsidiaries to attract, retain and motivate employees, non-employee directors and consultants, and to align the interests of those individuals with the interests of Company’s stockholders.Employees, non-employee directors, and consultants of the Company and its subsidiaries are eligible to participate in the Plan. Shares Authorized for Issuance Under the Plan, 900,000shares of the Company’s common stock are authorized for initial issuance.The number of shares available under the Plan will be reduced by one for each share delivered pursuant to an award under the Plan.Any shares that become available due to expiration, forfeiture, surrender, cancellation, termination or settlement in cash of an award under the Plan may be requested and used as part of a new award under the Plan. Administration and Types of Awards The Plan is administered by the Compensation Committee of the Board of Directors, unless the Board of Directors selects a different committee. The Committee interprets the Plan and has broad discretion to select the eligible persons to whom awards will be granted, as well as the type, size and terms and conditions of each award, including the exercise price of stock options, the number of shares subject to awards, the expiration date of awards, and the vesting schedule or other restrictions applicable to awards.The Plan allows the Company to grant the following types of awards: (1) incentive stock options, (2) non-qualified stock options, and (3) restricted shares. Stock Options.Stock options may be granted by the Committee and may be either non-qualified options or incentive stock options.Stock options are subject to the terms and conditions, including vesting conditions, set by the Committee (and incentive stock options are subject to further statutory restrictions that will be set forth in the grant agreement for those options).The exercise price for all stock options granted under the Plan will be determined by the Committee, except that no stock options can be granted with an exercise price that is less than 100% of the fair market value of the Company’s common stock on the date of grant. Further, stockholders who own greater than 10% of the Company’s voting stock will not be granted incentive stock options that have an exercise price less than 110% of the fair market value of the Company’s common stock on the date of grant. The term of all stock options granted under the Plan will be determined by the Committee, but the term of an incentive stock option may not exceed 10 years (five years for incentive stock options granted to stockholders who own greater than 10% of the Company’s voting stock).Each stock option gives the grantee the right to receive a number of shares of the Company’s common stock upon exercise of the stock option and payment of the exercise price.The exercise price may be paid in cash, by certified check, bank draft, or money order payable to the order of the Company, or, if approved by the Committee, shares of the Company’s common stock.The Committee may also permit other ways for a grantee to pay the exercise price.Additionally, the Plan allows the Committee to determine that dividend equivalents will be paid with respect to stock options, and these will generally be paid when dividends are paid to stockholders. Restricted Shares.Restricted shares are shares of the Company’s common stock that are forfeitable until the applicable restrictions lapse. The Committee will determine the restrictions for each award and the restrictions may be based on the passage of time or the achievement of specific performance goals. If the performance goals are not achieved or the restrictions do not lapse within the time period provided in the award agreement, the grantee will forfeit his or her restricted shares. Unless the Committee determines otherwise, a grantee will have stockholder rights with respect to his or her restricted shares, including the right to vote the shares and receive dividends on them. Any stock dividends on restricted shares are subject to the same restrictions that apply to those restricted shares. The Committee determines how any awards granted under the Plan will vest.Unless an award agreement provides otherwise, restricted shares that vest based on the passage of time will become 25% vested on the first day of the fourth month following the date of grant; cumulative 50% vested on the first anniversary of the date of grant; cumulative 75% on the second anniversary of the date of grant; and cumulative 100% vested on the third anniversary of the grant date.This means that an award will be fully vested on the third anniversary of its grant date (unless the Committee provided a different vesting schedule in the award agreement). Performance-Based Compensation Any restricted shares granted under the Plan that are designed to qualify for the performance-based exception from the tax deductibility limitations of Section 162(m) of the federal tax code will be based on objective performance criteria and will be based on one or more of the following measures: • oil and gas reserve growth, • market valuation, • production levels, • cash flows, • revenues, • performance relative to pee companies, • earnings per share, • capital expenditure control and management, • net income, • management of lease operating expenses, • EBITDA, • completion of strategic alliances, joint ventures, • return on assets or equity, • success of acquisitions and/or divestitures. • return on capital or shareholder returns, In any calendar year, no individual may be granted awards for stock options that exceed, in the aggregate 20% of the shares of common stock authorized for issuance under the Plan.In any calendar year, no individual may be granted awards for restricted shares that exceed 20% of the shares of common stock authorized under the Plan. These limits may be adjusted by the Committee if necessary for the Plan to comply with the requirements for deductibility of awards subject to Section 162(m) of the federal tax code. Termination of Service With respect to stock options granted under the Plan, unless the applicable award agreement provides otherwise, in the event of a grantee’s termination of service due to his or her death or disability, that the grantee’s stock options will vest in their entirety and remain exercisable until one year after such termination of service (but not beyond the original term of the stock option); and thereafter, all stock options will be cancelled and forfeited to the Company.Unless the applicable award agreement provides otherwise, in the event the Company terminates a grantee’s service without cause, the grantee’s vested stock options (to the extent exercisable at the time of such termination) will remain exercisable until one-hundred eighty (180) days after such termination (but not beyond the original term of the option). Additionally, in such circumstance of involuntary termination without cause, all grantee’s stock options that would have vested during the one-hundred eighty (180) day period following termination also vests to grantee and may be exercised by the grantee.Thereafter, grantee unexercised stock options will be cancelled and forfeited to the Company. In the event of a grantee’s termination of service for cause, the grantee’s outstanding unvested stock options will immediately be cancelled and forfeited to the Company.Upon grantee’s termination with cause, the grantee has a period of forty-five (45) days after termination to exercise any outstanding vested options that grantee held at the time of termination. Unless the applicable award agreement provides otherwise, in the event of a grantee’s termination of service for a reason other than those stated above, the grantee’s stock options (to the extent exercisable at the time of such termination) will remain exercisable until ninety (90) days after such termination (but not beyond the original term of the option); and thereafter, will be cancelled and forfeited to the Company. Unless the applicable award agreement for restricted shares provides otherwise, (1) upon a grantee’s termination of service due to death or disability, all unvested shares will immediately vest and all restrictions will lapse; allowing the Company to release, clear and issue to grantee all shares of restricted stock held.In the event that grantee’s separation from service other than due to death or disability, unless the applicable award agreement provides otherwise, the grantee forfeits all unvested restricted shares and the Company will release, clear and issue to grantee any restricted shares that the restriction(s) had been satisfied or lapsed. For purposes of the Plan, “cause” means, as determined by the Committee, the occurrence of any one of the following: (1) any act of dishonesty, willful misconduct, gross negligence, intentional or conscious abandonment or neglect of duty; (2) a violation of any lawful policy or rule of the Company or one of its subsidiaries, including any applicable code of conduct; (3) commission of a criminal activity, fraud, embezzlement or any act of moral turpitude; (4) a failure to reasonably cooperate in any investigation or proceeding concerning the Company; (5) any unauthorized disclosure or use of confidential information or trade secrets; or (6) any violation of any restrictive covenant, such as a non-compete, non-solicit or non-disclosure agreement, between a grantee and the Company or any of its subsidiaries. However, if a grantee who is an employee of the Company or one of its subsidiaries is subject to an employment agreement that contains a different definition of “cause,” the definition contained in the employment agreement will control. For purposes of the Plan, “disability” generally means the Committee’s determination that a grantee is totally and permanently incapable of performing his or her duties due to a physical or mental illness or condition. Amendment and Termination The Plan will automatically terminate on the 10th anniversary of the date the Company’s shareholder approval of the Plan.However, prior to that date, the Company’s Board of Directors may amend or terminate the Plan as it deems advisable, but it cannot adopt an amendment if it would (1) without the grantee’s consent, materially and adversely affect that grantee’s award; or (2) without stockholder approval, increase the numbers of shares of the Company’s common stock that can be awarded under the Plan. The Committee is permitted to amend the terms and provisions of outstanding awards if the amended terms and provisions would have been permissible when the award was granted, including extensions of the exercise period and acceleration of the vesting schedule of such awards.However, no such action may (1) materially and adversely affect the rights of any grantee with respect to outstanding awards without his or her written consent or (2) cause an award intended to qualify as performance-based compensation under Section 162(m) of the federal tax code to cease being qualified as that type of compensation. Transferability Unless otherwise determined by the Committee, awards granted under the Plan (1) are not transferable except by will or the laws of descent and distribution, and (2) are only exercisable by a grantee during his or her lifetime. Change in Control/Capitalization Adjustments. In the event of (1) changes in the outstanding stock or in the capital structure of the Company by reason of stock or extraordinary cash dividends, stock splits, reverse stock splits, recapitalization, reorganizations, mergers, consolidations, combinations, exchanges, or other relevant changes in capitalization occurring after the date of grant of any award or (2) any change in applicable laws or any change in circumstances that results in, or would result in, any substantial dilution or enlargement of the rights granted to, or available for, grantees, or which otherwise warrants equitable adjustment because it interferes with the intended operation of the Plan, the Committee will adjust or substitute awards as it determines equitable. Change in Control Treatment. If a change in control occurs, the Committee may (1) make any adjustments to an outstanding award to reflect that change in control, (2) cause the acquiring or surviving entity to assume or substitute rights with respect to an outstanding award, or (3) cancel any outstanding award and cause the grantee to be paid, in cash, securities, other property, or a combination of those, the value of the award as determined by the Committee in its sole discretion. For this purpose, the value of stock options will be based on the excess of the value of a share of the Company’s common stock over the exercise price per share of the stock option.If an award is canceled in exchange for a payment, as described above, the Committee may impose vesting and/or exercisability terms on that payment similar to the terms that applied to the canceled award. For purposes of the Plan, a “change in control” occurs when: (1) the Company is merged into or consolidated with another corporation or entity; (2) an acquisition of greater than fifty (50) percent of the Company outstanding stock in one or a series of transactions by an entity or affiliated entities in a six month period; (3) all or substantially all of the assets, or interests in the assets, of the Company are acquired by another person; (4) a change in the majority of the Board of Directors in a six month period; or (5) the Company is reorganized or liquidated. Federal Tax Consequences The following summary is based on U.S. federal income tax laws (the “Code”) in effect as of January 1, 2010. Such laws and regulations are subject to change. This summary assumes that all awards will be exempt from the rules under Code Section 409A regarding nonqualified deferred compensation.If an award fails to comply with Code Section 409A, the award may be subject to immediate taxation, interest and tax penalties in the year the award vests or is granted. This summary does not constitute tax advice and does not address possible state, local or foreign tax consequences. Stock Options.The grant of stock options under the Plan will not result in taxable income to the recipient of the option or an income tax deduction for the Company. However, the transfer of common stock to an option holder upon exercise of his or her stock options may or may not give rise to taxable income to the option holder and tax deductions for the Company, depending upon whether the stock options are incentive stock options or non-qualified options. The exercise of a non-qualified option by an option holder generally results in immediate recognition of taxable ordinary income by the option holder and a corresponding tax deduction for the Company in the amount by which the fair market value of the shares of common stock purchased, on the date of such exercise, exceeds the aggregate exercise price paid. Any appreciation or depreciation in the fair market value of those shares after the date of such exercise will generally result in a capital gain or loss to the holder at the time he or she disposes of those shares. In general, the exercise of an incentive stock option is exempt from income tax (although not from the alternative minimum tax) and does not result in a tax deduction for the Company if the option holder has been an employee at all times beginning with the stock option grant date and ending three months before the date the holder exercises the stock option (or twelve months in the case of termination of employment due to disability).If the option older has not been so employed during that time, the option holder will be taxed as described above for nonqualified stock options.If the option holder disposes of the shares purchased more than two years after the incentive stock option was granted and more than one year after the option was exercised, then the option holder will recognize any gain or loss upon disposition of those shares as capital gain or loss. However, if the option holder disposes of the shares prior to satisfying these holding periods (known as “disqualifying dispositions”), the option holder will be obligated to report as taxable ordinary income for the year in which that disposition occurs the excess, with certain adjustments, of the fair market value of the shares disposed of, on the date the incentive stock option was exercised, over the exercise price paid for those shares. The Company would be entitled to a tax deduction equal to the amount of ordinary income reported by the option holder.Any additional gain realized by the option holder on the disqualifying disposition of the shares would be a capital gain.If the total amount realized in a disqualifying disposition is less than the exercise price of the incentive stock option, the difference would be a capital loss for the option holder. Restricted Shares.Unless an election is made by the recipient under Code Section 83(b), a grantee will not recognize any taxable income upon the award of restricted shares that are not transferable and are subject to a substantial risk of forfeiture.Dividends paid with respect to restricted shares prior to the lapse of restrictions applicable to those shares will be taxable as compensation income to the grantee. Generally, the grantee will recognize taxable ordinary income at the first time those shares become transferable or are no longer subject to a substantial risk of forfeiture, in an amount equal to the fair market value of those shares when the restrictions lapse.The grantee's tax basis will be equal to the sum of the amount of ordinary income recognized upon the lapse of restrictions and any amount paid for such restricted shares.The recipient's holding period will commence on the date on which the restrictions lapse. As indicated above, a grantee may elect, under Code Section 83(b), to recognize taxable ordinary income upon the award date of restricted shares (rather than being taxed as described above) based on the fair market value of the shares of common stock subject to the award on the date of the award.If a grantee makes that election, any dividends paid with respect to those restricted shares will not be treated as compensation income, but rather as dividend income, and the grantee will not recognize additional taxable income when the restrictions applicable to his or her restricted shares lapse.Assuming compliance with the applicable tax withholding and reporting requirements, the Company will be entitled to a tax deduction equal to the amount of ordinary income recognized by a grantee in connection with his or her restricted shares in the taxable year in which that grantee recognizes the ordinary income. Section 162(m) of the Code.Under Code Section 162(m), the Company may be limited as to federal income tax deductions to the extent that total annual compensation in excess of $1 million is paid to its Chief Executive Officer or any one of its other three highest-paid executive officers (other than the Chief Financial Officer) who are employed by the Company on the last day of the Company’s taxable year. However, certain “performance-based compensation,” the material terms of which are disclosed to and approved by our stockholders, is not subject to this deduction limitation. New Plan Benefits The Company cannot determine the amounts of awards that will be granted under the Plan or the benefits of any awards to the executive officers named in the Summary Compensation Table provided herein in the proxy statement, the executive officers as a group, or employees who are not executive officers as a group. Under the terms of the Plan, the number of awards to be granted is within the discretion of the Committee. The NYSE Amex rules (NYSE Amex Company Guide, Part 7. - Section 711) requires shareholder approval of the establishment of (or material amendment to) a stock option, purchase plan or other equity compensation arrangements in which options or stock is or may be acquired by officers or directors.The Plan permits the issuance of shares of common stock and stock options to Plan participants by the Company under a shareholder approved Plan; thus, eliminating the Company’s need to solicit shareholder approval on a case by case basis for securities issued to directors, officers and consultants to the Company. The Board of Directors believes that it is in the best interest of the Company and the stockholders to adopt and maintain a long term equity based incentive compensation plan that the Company can use to attract, retain and motivate employees, non-employee directors and consultants, that also aligns the Plan’s participants’ economic interests with those of the stockholders.Accordingly, the Company submits the 2010 Long Term Incentive Plan, a fully copy of which is attached in Exhibit A, to the shareholders for their approval. Vote Required The approval of the Plan requires the affirmative vote of the holders of a majority of the outstanding shares entitled to vote at the Annual Meeting, in person or by proxy.For the approval of the Plan, you may vote “FOR” or “AGAINST” or abstain from voting.If you hold your shares in your own name and abstain from voting on this matter, your abstention will have the effect of a vote “AGAINST” this amendment.If you hold your shares through a broker, bank, trustee or other nominee and you do not instruct them on how to vote on this proposal, your broker or other nominee will not have authority to vote your shares and such non-vote will have the effect of a vote “AGAINST” this amendment. THE BOARD RECOMMENDS THAT SHAREHOLDERS VOTE FOR THE APPROVAL OF THE LUCAS ENERGY, INC. 2 PROPOSAL NO. 3 APPROVAL OF THE COMPANY’S ACQUISITON OF OIL AND GAS LEASE ACREAGE THROUGH THE ISSUANCE OF SHARES OF COMMON STOCK, AND THE COMPANY’S ASSUMPTION OF DEBT RELATED THERETO AND COVERSION OF THE DEBT TO SHARES OF COMMON STOCK. The Company has entered into an agreement with El Tex Petroleum, LLC (the “Seller”) that provides for its acquisition of approximately 2,771 gross oil and gas lease acreage (approx. 2,078 acres net to our interest) located in Wilson County, Texas.The leases have eight shut-in or plugged wellbores which are similar to Lucas existing wellbores that are located principally in Gonzales County, Texas.Company management has evaluated the wellbores and believe that they are good candidates for restoration and revitalization procedures.The leasehold, wellbore and surface equipment acquisition price totals approximately $1.0 million with approximately $490,000 of the consideration comprised from the issuance of Lucas common stock to the Seller (specifically 637,887 shares of common stock at $0.77 per share), assumption of $500,000 in debt and $68,000 in cash. One director of Lucas holds a direct interest in the Seller while a second director holds an indirect beneficial interest in the Seller both that hold interests in the Seller of greater than 5%.Pursuant to NYSE Amex exchange rules the issuance of common shares to the Seller in the acquisition must be approved by Lucas’ shareholders (i.e., Section 712 - if any individual officer, director or substantial shareholder a company has a 5% or greater interest, directly or indirectly, in the company of the assets to be acquired or the consideration to be paid in the transaction, and the present or potential issuance of common stock, or convertible into common stock, could result in an increase in outstanding common shares of 5% or more). The note holder of the debt assumed is a director of Lucas, and Lucas expects to extinguish the debt through the issuance of shares of common stock, which must also be approved by Lucas’ shareholders. Through December 31, 2009, Lucas has remitted $68,000 cash to the Seller, and has expended approximately $206,000, net to its interest, on the development of the aforementioned oil and gas properties. Total shares for which shareholder approval is requested are 637,887 shares of common stock to El Tex and 662,338 shares of common stock to the Lucas Chairman in exchange for debt due by El Tex to him that the Company assumed in the acquisition.Shares of common stock issued to El Tex for the oil and gas property acquisition, and of shares common stock to be issued in exchange for the El Tex debt assumed will have “piggy back” registration rights in the event that the Company files a registration statement before the Rule 144 holding period lapses.The acquisition agreement also contains a floor to El Tex on the value of the shares issued in the acquisition should the value of the Company’s shares decline before registered or the Rule 144 holding period lapses in the form of a cash payment of up to $250,000 to El Tex. The Directors approved the El Tex transaction on September 5, 2009, and due to the Chairman’s economic interest in El Tex and in the El Tex note payable, the Chairman abstained from the vote. THE BOARD RECOMMENDS THAT THE SHAREHOLDERS APPROVE THE ISSUANCE OF SHARES OF COMMON STOCK TO EL TEX PETROLEUM, LLC FOR THE OIL AND GAS PROPERTY ACQUISITION, AND THE ISSUANCE OF SHARES OF COMMON STOCK TO THE LUCAS CHAIRMAN IN EXCHANGE FOR THE EL TEX DEBT ASSUMED BY LUCAS IN THE EL TEX PROPERTY ACQUISITION. PROPOSAL NO. 4 RATIFICATION OF THE ISSUANCE OF SHARES OF COMMON STOCK TO OFFICERS AND DIRECTORS The Company seeks shareholder ratification of the issuance of shares of common stock to a former officer of the Company for services rendered during the Company’s fiscal years ended March 31, 2008 and 2009 and to Company directors that purchased shares of common stock in a private equity placement made by the Company during the second half of the calendar year ended December 31, 2009.The Company is requesting shareholder ratification of the issuance of shares of common stock to the directors and officer as identified in the following table: Common Shares Date of Issuance Name and Title Dollars 5/13/2008 Malek A. Bohsali, Chief Financial Officer (former) $ 7/20/2009 Malek A. Bohsali, Chief Financial Officer (former) $ 8/26/2009 Fred Hofheinz, Chairman of the Board $ 8/26/2009 Peter Grunebaum, Director $ Shares issued for services during the Company’s fiscal year ended March 31, 2008. Shares issued for services during the Company’s fiscal year ended March 31, 2009. Shares purchased in a private equity placement on the same terms and conditions as third party investors. The Company sold through private equity placement to “accredited investors” a total of 462,500 units with net proceeds to the Company of $277,500.Each unit was comprised of a restricted share of common stock and a three-year attached warrant for one share of restricted common stock at $1.00 per share (a “Unit”).Units were priced at $0.60 per Unit, and were offered to Company directors at the same terms and conditions offered and sold to accredited investors who were not affiliated with the Company.Through use of the Black Sholes option pricing model, the relative fair value of the share of common stock and the three-year attached warrant were determined by the Company to be $0.396 and $0.204, respectively.Private placements comprised of restricted shares of common stock commonly are sold at a discount to the trading price of “free trading” shares on a national exchange.The Directors that purchased Units in the private placement forewent the warrant component of the Units and they hold one share of common stock for each Unit purchased.Participants in the private placement that were not directors of the Company, received one share of common stock and a warrant for one share of common stock at $1.00 per share for each Unit purchased. Section 711 of the NYSE Amex Company Guide requires shareholder approval as a prerequisite to the Exchange’s approval to list on the Exchange shares issued to officers and directors under certain circumstances, including when a company sells shares of restricted common stock to officers and directors at a price less than the closing price of “free trading” shares on the Exchange at the time the private placement is made. The Company is seeking ratification by its shareholders of the common share issuances identified in the above table, which pursuant to Section 711 of the NYSE Amex Company Guide, require shareholder approval due to the issuance of shares to officers and directors for services and due to the Unit price of $0.60 being less than the closing price of the Company’s common stock on the Exchange at the time the private placement was made. THE BOARD RECOMMENDS THAT SHAREHOLDERS VOTE FOR THE RATIFICATION OF THE ISSUANCE OF SHARES OF COMMON STOCK TO COMPANY OFFICERS AND DIRECTORS. PROPOSAL NO. 5 APPROVAL OF A CHARTER AMENDMENT TO THE COMPANY’S ARTICLES OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED COMMON SHARES FROM TWENTY-FIVE (25) MILLION TO ONE-HUNDRED (100) MILLION. Our Articles of Incorporation, as amended (the “Articles”), currently authorizes the issuance of up to 25,000,000 shares of common stock.As of January 29, 2010, 11,244,805 shares of common stock were issued and outstanding and 3,673,050 shares were reserved for issuance under our securities convertible into shares of common stock, leaving 10,082,145 shares of common stock unissued and unreserved. In order to ensure sufficient shares of common stock will be available for issuance by us, the Board has approved, subject to stockholder approval, an amendment to the Articles that increases the number of shares of such common stock authorized for issuance from 25,000,000 to 100,000,000. We desire to authorize additional shares of common stock to ensure that enough shares will be available in the event the Board determines that it is necessary or appropriate to (i) raise additional capital through the sale of equity securities, (ii) acquire another company or its assets, (iii) provide equity incentives to employees and officers, (iv) permit future stock splits in the form of stock dividends or (v) satisfy other corporate purposes. The availability of additional shares of common stock is particularly important in the event that the Board needs to undertake any of the foregoing actions on an expedited basis and thus to avoid the time and expense of seeking stockholder approval in connection with the contemplated issuance of common stock. The increase in authorized common stock will not have any immediate effect on the rights of existing stockholders. However, the Board will have the authority to issue authorized common stock without requiring future stockholder approval of such issuances, except as may be required by applicable law or the NYSE Amex.For example, the rules of the NYSE Amex require that we obtain stockholder approval prior to the issuance of shares of common stock in a private financing at a price less than the greater of the book value or market value of our common stock, where the total number of shares which may be issued pursuant to such transactions exceeds 20% of the outstanding common stock prior to issuance.To the extent that additional authorized shares are issued in the future, they may decrease the existing stockholders’ percentage equity ownership and, depending on the price at which they are issued, could be dilutive to the existing stockholders. The amendment is not presently intended for the purposes of effecting an anti-takeover device and is not proposed in response to any specific takeover threat known to the Board. Furthermore, this proposal is not part of any plan by the Board to adopt anti-takeover devices, and the Board currently has no present intention of proposing anti-takeover measures in the near future. The holders of common stock have no preemptive rights and the Board has no plans to grant such rights with respect to any such shares. A copy of the amendment is attached to this proxy as Annex B and assumes that Proposal No. 6 is also approved at the Annual Meeting.This amendment to the Articles is being submitted for your approval pursuant to the Nevada Revised Statutes and SEC rules. No Appraisal Rights Under Nevada law, our stockholders are not entitled to appraisal rights with respect to the increase to the number of authorized shares of common stock. Vote Required The approval of this amendment to the Articles requires the affirmative vote of the holders of a majority of the outstanding shares entitled to vote at the Annual Meeting, in person or by proxy.For the approval of this amendment to the Articles, you may vote “FOR” or “AGAINST” or abstain from voting.If you hold your shares in your own name and abstain from voting on this matter, your abstention will have the effect of a vote “AGAINST” this amendment.If you hold your shares through a broker, bank, trustee or other nominee and you do not instruct them on how to vote on this proposal, your broker or other nominee will not have authority to vote your shares and such non-vote will have the effect of a vote “AGAINST” this amendment. THE BOARD RECOMMENDS A VOTE “FOR” THE AMENDMENT TO THE ARTICLES TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK. PROPOSAL NO. 6 APPROVAL OF AN AMENDMENT TO THE COMPANY’S ARTICLES OF INCORPORATION TO AUTHORIZE THE BOARD TO ISSUE SHARES OF PREFERRED STOCK. The Articles currently provide for the issuance of up to 10,000,000 shares of preferred stock. However, the Articles of Incorporation (the “Articles”) do not currently describe the voting powers, preferences and other characteristics of the preferred stock, nor do the Articles grant the Board the necessary authority under Nevada law to determine such characteristics and issue shares of preferred stock.Accordingly, an amendment to the Articles is required in order to permit the Board to issue any shares of preferred stock.The Board has determined that having the ability to issue shares of preferred stock would facilitate corporate financing and our other plans which are intended to foster our growth and flexibility.The inability to do this without first obtaining stockholder approval would inhibit our ability to enter into certain corporate financingtransactionswhich might become available to us in the future.As such, the Board has approved, subject to stockholder approval, an amendment to the Articles to authorize the Board, without further stockholder approval, to issue preferred stock in one or more series, and with such voting powers, designations, preferences, limitations, restrictions and relative rights as determined by the Board. The Board believes that the complexity of modern business financing and possible future transactions require greater flexibility in our capital structure than currently exists. The Board will be permitted to issue preferred stock from time to time for any proper corporate purpose, including acquisitions of other businesses or properties and the raising of additional capital. Shares of preferred stock could be issued publicly or privately, in one or more series that could rank senior to our common stock with respect to dividends and liquidation rights. There are no present plans, understandings or agreements for, and we are not engaged in any negotiations that will involve, the issuance of preferred stock. Even though not intended by the Board, the possible overall effect of the existence of preferred stock on the holders of our common stock may include the dilution of their ownership interests, the continuation of our current management, prevention of mergers with or business combinations by us and the discouragement of possible tender offers for shares of our common stock. Upon conversion of convertible preferred stock into shares of our common stock, the voting power and percentage ownership of holders of our common stock before such conversion would be diluted, and such issuances could have an adverse effect on the market price of our common stock. Additionally, the issuance of shares of preferred stock with certain rights, preferences and privileges senior to those held by our common stockholders could diminish their rights to receive dividends, if declared by the Board, and to receive payments upon our liquidation. If shares of preferred stock are issued, approval by holders of such shares, voting as a separate class, could be required prior to certain mergers with or business combinations by us. These factors could discourage attempts to purchase control of us even if such change in control may be beneficial to the holders of our common stock. Moreover, the issuance of preferred stock having general voting rights together with the common stock to persons friendly to the Board could make it more difficult to remove incumbent management and directors from office, even if such changes would be favorable to stockholders generally. If shares of preferred stock are issued with conversion rights, our attractiveness to a potential tender offeror may be diminished. The purchase of the additional shares of common stock or preferred stock necessary to gain control of us may increase the cost to a potential tender offeror and prevent the tender offer from being made, even though such offer may have been desirable to many of the holders of our common stock. The ability of the Board, without any additional stockholder approval, to issue shares of preferred stock with such rights, preferences, privileges and restrictions as determined by the Board could be employed as an anti-takeover device. The amendment is not presently intended for that purpose and is not proposed in response to any specific takeover threat known to the Board. Furthermore, this proposal is not part of any plan by the Board to adopt anti-takeover devices, and the Board currently has no present intention of proposing anti-takeover measures in the near future. In addition, any such issuance of preferred stock in the takeover context would be subject to compliance by the Board with applicable principles of fiduciary duty. The Board believes that the financial flexibility offered by the preferred stock outweighs any of its disadvantages. To the extent the proposal may have anti-takeover effects, the proposal may encourage persons seeking to acquire us to negotiate directly with the Board, enabling the Board to consider the proposed transaction in a non-disruptive atmosphere and to discharge effectively its obligation to act on the proposed transaction in a manner that best serves all the stockholders' interests. It is also the Board’s view that the existence of preferred stock should not discourage anyone from proposing a merger or other transaction at a price reflective of our true value and which is in the interests of its stockholders. A copy of the amendment is attached to this proxy as Annex B and assumes that Proposal No. 5 is also approved at the Annual Meeting.This amendment to the Articles is being submitted for your approval pursuant to the Nevada Revised Statutes and SEC rules. No Appraisal Rights Under Nevada law, our stockholders are not entitled to appraisal rights with respect to the authorization of a class of preferred stock. Vote Required The approval of this amendment to the Articles requires the affirmative vote of the holders of a majority of the outstanding shares entitled to vote at the Annual Meeting, in person or by proxy.For the approval of this amendment to the Articles, you may vote “FOR” or “AGAINST” or abstain from voting.If you hold your shares in your own name and abstain from voting on this matter, your abstention will have the effect of a vote “AGAINST” this amendment.If you hold your shares through a broker, bank, trustee or other nominee and you do not instruct them on how to vote on this proposal, your broker or other nominee will not have authority to vote your shares and such non-vote will have the effect of a vote “AGAINST” this amendment. THE BOARD RECOMMENDS A VOTE “FOR” THE AMENDMENT TO THE ARTICLES TO AUTHORIZE THE BOARD TO ISSUE SHARES OF PREFERRED STOCK. COMPLIANCE WITH SECTION 16(a) OF THE EXCHANGE ACT Section 16(a) of the Exchange Act requires our directors and officers, and the persons who beneficially own more than ten percent of our common stock, to file reports of ownership and changes in ownership with the SEC. Copies of all filed reports are required to be furnished to us pursuant to Rule 16a-3 promulgated under the Exchange Act. Based solely on the reports received by us and on the representations of the reporting persons, we believe that these persons have complied with all applicable filing requirements during the fiscal year ended March 31, 2009. EXECUTIVE OFFICERS The following table sets forth certain information with respect to our executive officers. Name Position Age William A. Sawyer President and Chief Executive Officer 61 Donald L. Sytsma Chief Financial Officer 52 WILLIAM A. SAWYER, PRESIDENT AND CHIEF EXECUTIVE OFFICER Information regarding Mr. Sawyer is set forth in Proposal No. 1 – Election of Directors. DONALD L. SYTSMA, CHIEF FINANCIAL OFFICER Mr. Sytsma was appointed Chief Financial Officer and Treasurer of the Company on April 14, 2009, and he serves as the principal accounting and financial officer for the Company.From January 2005 to October 2008, Mr. Sytsma was a director, Treasurer and Chief Financial Officer of Gulf Western Petroleum (formerly Wharton Resources).Since April 2003, Mr. Sytsma has been president of DLS Energy Associates, LLC, an independent consulting company.From November 2003 to June 2005, Mr. Sytsma was Chief Financial Officer of Altus, and from November 2003 through February 2006, Mr. Sytsma was a director of Altus.From May 2001 to April 2003, Mr. Sytsma was Vice-President of R.J. Rudden Associates.Mr. Sytsma has over 25 years’ experience in the energy industry in the upstream midstream and downstream segments. Mr. Sytsma received his bachelor’s of science in accounting from Indiana University in May 1979 with highest distinction.Mr. Sytsma is a former Executive Committee Member of the North America Energy Standards Board and Co-Chaired multiple industry subcommittees, developing standards for the U.S. energy markets. Mr. Sytsma is a certified public accountant. EXECUTIVE OFFICER COMPENSATION Summary Compensation Table The following table sets for compensation information with respect to our chief executive officer, our highly compensated executive officers at the end of our fiscal year, and individuals for whom disclosure would have been provided herein but for the fact they were not serving as an executive officer of the Company at the end of our fiscal year. Name and Principal Position Fiscal Year Salary Stock Awards Option Awards All Other Comp Total William A. Sawyer(1) (2) (3) - - President and - Chief Executive Officer James J. Cerna, Jr.(1) (2) (3) - - Chairman, President and - - Chief Executive Officer Donald L. Sytsma - Chief Financial Officer - William A. Sikora(1) President and - Chief Executive Officer Malek A. Bohsali(1) (2) - Chief Financial Officer - During the fiscal year ended March 31, 2009 Messrs Sawyer, Cerna and Sikora as Company Directors were paid $2,000 for attendance at a Board meeting.Mr. Bohsali was paid $2,000 for attending the Board meeting. During the fiscal year ended March 31, 2008 Messrs Sawyer and Cerna as Company Directors were paid $2,500 for attendance at a Board meeting.Mr. Bohsali was paid $2,500 for attending the Board meeting. During the fiscal year ended March 31, 2008 Messrs Sawyer and Cerna were paid supplemental compensation totaling $93,750 and $109,375, respectively, and such supplemental amounts are included in the “All Other Comp” column in the table above.During the fiscal year ended March 31, 2007 Messrs Sawyer and Cerna did not receive any compensation, and the referenced supplement amounts in the fiscal year ended March 31, 2008 were in recognition of the services provided during the fiscal year ended March 31, 2007. Compensation of Named Executive Officers William A. Sawyer Mr. Sawyer co-founded the Company and was originally appointed to a position with the Company on June 13, 2006.Mr. Sawyer has served as a Director of the Company and as its chief operating officer, until his appointment to president and chief executive officer on January 22, 2009.On March 20, 2007, the Company entered into an employment agreement with Mr. Sawyer (filed as exhibit 10.6 to the Company's Annual Report on Form 10-KSB for the year ended March 31, 2007).Mr. Sawyer’s agreement is for a period of three (3) years and provides for payment of $150,000 annually in exchange for services to the Company. Additionally, Mr. Sawyer’s employment agreement provides for certain payments in the event termination of employment.The Compensation Committee approved an increase to Mr. Sawyer’s base compensation to $162,000 effective October 1, 2009. James J. Cerna, Jr. Mr. Cerna co-founded the Company and was originally appointed a Director and chief executive officer of the Company on May 19, 2006, and he was appointed as president on June 12, 2006.On September 2, 2008, Mr. Cerna transferred his duties as president and chief executive officer to Mr. Sikora and continued his role as Chairman of the Board of Directors.On May 5, 2009 Mr. Cerna’s resigned as Chairman and as a member of the Board. On March 20, 2007, the Company entered into employment agreement with Mr. Cerna (filed as exhibits 10.5 to the Company's Annual Report on Form 10-KSB for the year ended March 31, 2007).Mr. Cerna's agreement is for a period of 3 years and provides for payment of $175,000 annually in exchange for services to the Company.The agreement also provides for certain payments in the event termination of employment.In connection with Company initiatives to scale back costs in response to low oil prices during our 4th fiscal quarter, Mr. Cerna agreed to suspend payment of his compensation under his employment agreement.Mr. Cerna and the Company are in active discussions as to the settling up of amounts provided for in his referenced employment agreement.Pursuant to an oral agreement, effective August 1, 2009 the Company commenced remitting one-half (½) of the monthly compensation provided for in his employment agreement on a semi-monthly basis, or $7,292 per month, until the remaining amount due under his employment agreement is paid.In connection with a significant equity offering, Mr. Cerna may opt to convert unpaid amounts to equity in the company on the same terms and conditions of the equity placed. Donald L. Sytsma Mr. Sytsma was appointed Chief Financial Officer and Treasurer of the Company on April 14, 2009, and he serves as the principal accounting and financial officer for the Company.Mr. Sytsma’s current compensation arrangement with the Company provides for a salary of $11,000 per month for services as required by the Company, plus 2,000 shares of Company common stock per month agreed to as a material inducement to entering into Mr. Sytsma’s employment with the Company. William A. Sikora Mr. Sikora was appointed President and Chief Executive Officer of the Company on September 2, 2008, pursuant to an employment agreement dated thereof and incorporated by reference to the Form 8-K dated September 2, 2008 that was filed with the Securities and Exchange on September 4, 2008.Pursuant to the employment agreement, Mr. Sikora’s initial year base salary was set at $125,000; he was granted non-qualified stock options to purchase 200,000 shares of the Company common stock at $2.60 per share that vested over two years; and he was to receive 19,230 shares of Company common stock.On January 22, 2009, Mr. Sikora’s services with the Company ended and in accordance with the referenced employment agreement the options became fully vested.At the time the options were issued to Mr. Sikora they were valued at $267,083 using the Black-Sholes Option Pricing Model and the entire fair value of the options was recognized by the Company upon the termination of services.Additionally the Company issued 19,230 shares of restricted common stock to Mr. Sikora that were valued at $8,846 at the time of issuance by the Company. Malek A. Bohsali Mr. Bohsali served as Chief Financial Officer of the Company from April 10, 2007 through April 14, 2009, and served as corporate secretary of the Company until his resignation effective September 30, 2009. Mr. Bohsali did not have an employment agreement and received only compensation listed in the above compensation table. Other resources utilized in the operations of the Company's as interests are typically contractors or sub-contractors of vendors and service providers that are not owned directly or indirectly by the Company or any officer, director or shareholder owning greater than five percent (5%) of our outstanding shares, nor are they members of the referenced individual’s immediate family.Such sub-contracting engagement and per job payments are commonplace in the Company's business.The Company expects to continue to utilize and pay such service providers and third party contractors necessary to operate its day-to-day field operations. Outstanding Equity Awards at 2009 Fiscal Year End Name Number of securities underlying unexercised options (#) exercisable Number of securities underlying unexercised options (#) unexercisable Option exercise price ($) Option expiration date William A. Sikora $ 9/02/2011 The Company does not currently have in place or provide retirement, disability or other benefits to its employees. Upon approval of the Company’s 2010 Long Term Incentive Plan provided in Proposal No. 2, the Company will be able to offer certain stock options and restricted stock performance incentives to its employees that may aid in their retirement from the Company or in the event of disability. DIRECTOR COMPENSATION The following table sets for compensation information with respect to our directors during our fiscal year ended March 31, 2009. Director Compensation Name Fees earned or paid in cash ($) Stock awards ($) Total ($) Peter K. Grunebaum $ $
